      Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


TAMMY KIDWELL, et al.                                                   CIVIL ACTION

VERSUS                                                                  NO. 18-2052 c/w 19-11419

RUBY IV, L.L.C., et al.                                                SECTION M (5)
                                                                       Pertains to all cases


                                           ORDER & REASONS

        Before the Court is a motion by defendants Ruby Enterprises, LLC, Ruby Management,

Inc., Ruba, LLC, Ruba III, LLC, Ruby IV, LLC, Ruby V, LLC, Ruby VI, LLC, Ruby VII, LLC,

Ruby VIII, LLC, Ruby I.X., LLC, Ruby X, LLC, Ruby XI, LLC, Ruby XII, LLC, Ruby XIV, LLC,

Ruby XV, LLC, Nadia Esmail, and Mohammad Esmail (collectively “defendants”) for partial

summary judgment regarding server plaintiffs whose overtime claims have prescribed,1 and

defendants’ supplemental memorandum in support of the motion.2                            Plaintiffs respond in

opposition,3 and defendants reply in further support of their motion.4 Having considered the

parties’ memoranda, the record, and the applicable law, the Court holds that, on the record before

it, there is no evidence that the server plaintiffs listed in the motion worked any overtime at

defendants’ restaurants during the applicable three-year time frame.




        1
           R. Doc. 401.
        2
           R. Doc. 439. Defendants updated the list of non-server plaintiffs to whom the motion applies after counsel
became aware of the tolling agreements. Specifically, defendants removed names from the list. Compare R. Doc.
401-1 at 2-3 with R. Doc. 439 at 3-4. Thus, the documents supporting the new Exhibit A (R. Doc. 439-3) are contained
within the original Exhibit B (R. Doc. 401-6).
         3
           R. Doc. 462.
         4
           R. Doc. 473.
          Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 2 of 8



I.         BACKGROUND

           These consolidated cases arise out of plaintiffs’ employment at defendants’ International

House of Pancakes restaurants as managers, hosts or hostesses, cooks, and servers.5 Plaintiffs

allege that defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.,

by failing to pay the requisite minimum wage and overtime compensation.6                     The Court

conditionally certified two FLSA classes consisting of:

                   (1) All hourly workers working for the Defendants between June 13,
                   2015, and the present, to whom Defendants did not pay overtime
                   compensation for hours worked over forty (40) in a workweek,
                   including hostesses, managers and other hourly workers
                   (collectively referred to as the “Overtime FLSA Collective”); and

                   (2) All servers (waiters/waitresses) working for the Defendants
                   between June 13, 2015, and the present, who were not paid
                   $7.25/hour for hours worked under forty (40) in a workweek and/or
                   the minimum overtime rate of $10.88 for hours worked over forty
                   (40) in a workweek (the “Server FLSA Collective”).7

Putative class members were allowed a period of time to opt in to the classes. Due to tolling

agreements, this case encompasses FLSA claims arising from September 28, 2015, to the date of

trial.8

II.        PENDING MOTION

           Defendants move for partial summary judgment seeking the dismissal of the overtime

claims of the following opt-in server plaintiffs who defendants contend did not work any overtime

at defendants’ restaurants during the applicable period:9

 Ingrid Arias                 Walter Baylis, Jr.           Brandy Bourgeois        Jacob Breaux
 Richard Burge III            Rolesha Brooks               Jessica Davis           Kelly Dunn


           5
             R. Doc. 173; see also Civil Action No. 19-11419, R. Doc. 1.
           6
             R. Doc. 173 at 1-10; see also Civil Action No. 19-11419, R. Doc. 1.
           7
             R. Doc. 102 at 15-16.
           8
             R. Docs. 80 & 81.
           9
             R. Docs. 401 & 439 at 3-4.

                                                           2
     Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 3 of 8



 Erica McGee              Tehera Hicks                 Tempist Jackson     Bianca Knight
 Ernesha Lewis            Megan Nunez                  Keshonda Nelson     Trevor Powe
 Brandy Savoie            Latonya Simon                Spirit Smith        Steven Treadway
 Brittany Williams        Walter Baylis, Jr.           Courtney Breaux     Kyla Brock
 Justin Bullard           Jessica Collom               Reagan Donewar      Tequilla Jones
 John Grady               Sandy Huth                   Genelle Johnson     Jaliseia Laneair
 Matthew Marchette        Yvette Mobley                Brittany Nelson     Lacey Smith
 Naytasha Pate            Marquis Riley Sr.            Brittany Savoy      Kyra Smith
 Crystal Thompson         Byron Williams

To compile this list, defendants reviewed their employee time records – Delaget b-50 Total Hours

Worked reports (“b-50 reports”) – and found there was no record in the b-50 reports of any

overtime worked by the listed employees in the applicable period.10 Defendants support their

motion by submitting the Bates-stamped b-50 reports for each of the listed employees (Exhibit

B),11 and a chart summarizing the information in those reports (Exhibit A).12 Defendants also

submit a statement listing the following material facts as uncontested:

       1) All plaintiffs listed on Exhibit A were employed by Defendants;

       2) All plaintiffs listed on Exhibit A have asserted either a claim for unpaid
          overtime, a claim for unpaid minimum wage, or both;

       3) Exhibit B contains all available time records (b-50 reports) for regular hours
          worked, overtime hours worked (if any), and cash tips earned (if any), on a daily
          basis, for each plaintiff listed on Exhibit A.13

Defendants seek dismissal of these server plaintiffs’ FLSA overtime claims, arguing that there is

no evidence that these server plaintiffs worked any overtime during the applicable period and thus

are not owed any money.14




       10
          R. Doc. 439 at 3-4 (citing R. Docs. 439-3 and 401-6).
       11
          R. Doc. 401-6.
       12
          R. Doc. 439-3.
       13
          R. Doc. 401-4.
       14
          R. Doc. 401-1 at 2; R. Doc. 439 at 3-4.

                                                       3
       Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 4 of 8



        In opposition, plaintiffs argue that defendants have not proved that the listed server

plaintiffs did not work any overtime during the applicable period because defendants did not

consider the payroll records in conjunction with the b-50 reports.15 Plaintiffs argue that managers

and assistant managers did not clock-in, so there would not be b-50 reports for these employees.16

With no evidence as to any server plaintiff who is the subject of this motion, plaintiffs argue that

defendants’ motion must be denied because defendants failed to present to the Court a complete

and accurate universe of all implicated server plaintiffs’ time and payroll records, which, according

to plaintiffs, casts doubt on the entirety of defendants’ analysis.17

        Plaintiffs also argue that defendants’ motion is procedurally inadequate because Exhibit A

is an unauthenticated spreadsheet that was drafted by defense counsel and is not supported by an

affidavit or declaration explaining how the document was created.18 Further, plaintiffs urge that

defendants’ statement of uncontested material facts is inadequate because it does not have a

paragraph specific to each of the affected server plaintiffs, but rather lumps them together in a

single sentence.19

III.    LAW & ANALYSIS

        A.       Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates




        15
           R. Doc. 462 at 8-13.
        16
           Id.
        17
           Id.
        18
           Id. at 4-5.
        19
           Id. at 6-7.

                                                   4
     Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 5 of 8



the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Equal

Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656

(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when



                                                  5
     Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 6 of 8



both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B.      FLSA Overtime Claims

       The FLSA requires employers to pay covered employees overtime compensation of at least

one and one-half times the regular rate of pay for any hours worked in excess of forty in a

workweek. 29 U.S.C. § 207(a)(1). If an employer violates the FLSA’s overtime provisions, it is

liable to the employee for the amount of the employee’s unpaid overtime compensation, as well as

“an additional equal amount as liquidated damages.” Id. § 216(b). The Fifth Circuit has explained

the burden of proof in an FLSA overtime case as follows:

       “An employee bringing an action pursuant to the FLSA, based on unpaid overtime
       compensation, must first demonstrate that [he or] she has performed work for which
       [he or] she alleges [he or] she was not compensated.” [Harvill v. Westward
       Commc’ns, LLC, 433 F.3d 428, 441 (5th Cir. 2005)] (citing Anderson v. Mount
       Clemens Pottery Co., 328 U.S. 680, 687-88 (1946)). An employee has met [his or]
       her requisite burden of proof if [he or] she proves that [he or] she has performed
       work for which [he or] she was improperly compensated and if [he or] she produces
       sufficient evidence to show the amount and extent of that work as a matter of “just

                                                 6
      Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 7 of 8



         and reasonable inference.” Id. (citation omitted). “The burden shifts to the
         employer to come forward with evidence of the precise amount of work performed
         or with evidence to negate the reasonableness of the inference to be drawn from the
         employee’s evidence.” Id. (citation omitted). “If the employer fails to produce such
         evidence, the court may then award damages to the employee even though the result
         may only be approximate.” Id. (citation omitted).

Ihegword v. Harris Cty. Hosp. Dist., 555 F. App’x 372, 374 (5th Cir. 2014) (original brackets and

parallel citation omitted).

         Generally, the FLSA has a two-year statute of limitations, unless an employer’s alleged

violation is willful, in which case a three-year statute of limitations applies. 29 U.S.C. § 255(a).

Defendants in this case stipulate to a three-year statute of limitations for the purposes of this

motion.20 A FLSA cause of action “accrues at each regular payday immediately following the

work period during which the services were rendered for which the [minimum] wage or overtime

compensation is claimed.” Halferty v. Pulse Drug Co., 821 F.2d 261, 271, modified on other

grounds, 826 F.2d 2 (5th Cir. 1987). In a collective action, the action is “commenced” in the case

of an opt-in plaintiff on the date a written consent is filed. See Lima v. Int’l Catastrophe Sols.,

Inc., 493 F. Supp. 2d 793, 803 (E.D. La. 2007) (citing 29 U.S.C. § 256(b); Atkins v. Gen. Motors

Corp., 701 F.2d 1124, 1130 n. 5 (5th Cir. 1983)).

         In this case, defendants, as movants, submitted competent summary-judgment evidence

(namely, the b-50 reports) showing that the server plaintiffs listed in defendants’ motion did not

work any overtime during the relevant three-year period.21 The summary-judgment burden then


         20
             R. Doc. 397-1 at 6.
         21
              R. Doc. 401-6. Plaintiffs’ complaints about the defendants’ compliance with summary-judgment
procedure are without merit. The chart in Exhibit A (R. Doc. 439-3) is nothing more than a summary of the time
records constituting Exhibit B (R. Doc. 401-6), and it was essentially compiled as a demonstrative for the Court’s
convenience. It is not, as plaintiffs argue, unexplained, improper summary-judgment evidence upon which defendants
“exclusively” rely (R. Doc. 462 at 54-5). Instead, defendants rely upon the b-50 reports (Exhibit B). Moreover,
plaintiffs fail to identify even one error in (and thus the unreliability of) Exhibit A’s summary of the time records for
the server plaintiffs at issue. And defendants’ statement of uncontested facts (particularly, the third paragraph), when
considered together with the time records in Exhibit B, which it expressly references, satisfies the requisites of Local
Rule 56.1.

                                                           7
      Case 2:18-cv-02052-BWA-MBN Document 488 Filed 08/31/20 Page 8 of 8



shifted to plaintiffs, but they have not pointed to any positive evidence showing that the server

plaintiffs listed are owed money for uncompensated overtime. Plaintiffs failed to rebut defendants’

evidence with any of their own, whether in the form of payroll records showing they worked

overtime in the applicable period, or in the form of affidavits by the plaintiffs stating that they

worked overtime or that the b-50 reports are otherwise inaccurate as to them. This failure of proof

is especially relevant in light of the Fifth Circuit’s explanation in Ihegword of a plaintiff’s

affirmative burden of proof on the merits of an FLSA overtime claim. As a result, on the record

before the Court, defendants’ motion for partial summary judgment regarding server plaintiffs who

did not work any overtime during the applicable three-year period must be granted.

IV.    CONCLUSION

       Accordingly, for the reasons stated above,

       IT IS ORDERED that defendants’ motion for partial summary judgment regarding server

plaintiffs whose overtime claims have prescribed (R. Doc. 401) is GRANTED, and the overtime

claims of all plaintiffs listed in the motion are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 28th day of August, 2020.




                                                     _________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                8
